                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DERRICK JACOBS                    :             CIVIL ACTION
                                  :
     v.                           :
                                  :
CITY OF PHILADELPHIA, et al.      :             NO. 19-4616

                               ORDER

          AND NOW, this 25th day of January, 2021, it is hereby

ORDERED that the motion of Derrick Jacobs for emergency

injunctive relief is DENIED.



                                      BY THE COURT:


                                      /s/ Harvey Bartle III
                                      ______________________________
                                                                  J.
